C. A. 5th Cir. Application for stay of execution of sentence of death was presented to Justice White and referred to the Court. Treating the application as a petition for writ of certiorari before judgment, certiorari granted. The parties are directed to brief and argue the question presented by the application, namely, the appropriate standard for granting or denying a stay of execution pending disposition of an appeal by a federal court of appeals by a death-sentenced federal habeas corpus petitioner, and also the issues on the appeal before the United States Court of Appeals for the Fifth Circuit. Execution and enforcement of the sentence of death set for Tuesday, January 25, 1983, is stayed pending the sending down of the judgment of this Court.